FILED 199
Honorable Samuel C. Jones Prosecuting Attorney Lawrence County P. O. Box 246 Mt. Vernon, Missouri 65712
Dear Mr. Jones:
This letter is in response to your request for an opinion as to the permissible length for use on the highways of this state of a vehicle consisting of a self-propelled motor vehicle designed for carriage of freight as well as for drawing of a semi-trailer, and capable of being used for such purposes separately or simultaneously, when such vehicle is used in combination with a semi-trailer.
Section 304.170, RSMo Supp. 1975, sets up the applicable length limits for motor vehicles in this state. Subsection 5 of Section 304.170, states as follows:
              "No combination of truck-tractor and semi-trailer operated upon the highways of this state shall have a length, including load, in excess of fifty-five feet, except that such a combination specially designed to transport motor vehicles may itself have a length, including load, of sixty feet."
Subsection 6 of Section 304.170 states as follows:
              "No other combination of vehicles operated upon the highways of this state shall have an overall length, unladen or with load, in excess of sixty-five feet on state primary highways or on interstate routes plus a distance not to exceed five miles from any state primary or interstate highway or in excess of fifty-five feet on any other highway; provided, however, the state highway commission may designate additional routes for use by such sixty-five foot combination; provided, further, any vehicle or combination of vehicles transporting automobiles or other motor vehicles may carry a load which extends no more than three feet beyond the front and four feet beyond the rear of the transporting vehicle or combination of vehicles."
The definitions applicable to the terms set forth above are contained in Section 301.010, RSMo Supp. 1975. Subsection (28) of Section 301.010 defines the term "truck-tractor" as a self-propelled motor vehicle designed for drawing other vehicles, but not for the carriage of any load when operating independently. Subsection (29) of Section 301.010 defines "trailer" as any vehicle without motive power designed for carrying property or passengers on its own structure while being drawn by a self-propelled vehicle. This definition includes a semi-trailer of the type designed and used in conjunction with a self-propelled vehicle where a considerable part of its own weight rests upon and is carried by the towing vehicle. Subsection (30) of Section301.010 defines "truck" as a motor vehicle designed or used for the transportation of property.
In your opinion request, you ask whether the above-described vehicle is limited to fifty-five feet in length under the provisions of subsection 5 of Section 304.170, or whether such vehicle can have a length of sixty-five feet on certain highways in accordance with the provisions of subsection 6 of Section 304.170. The question of whether or not a towing vehicle meets the definition of "truck-tractor" or the definition of "truck" is a factual one. Obviously, the attachment of a sham or makeshift freight compartment to a towing unit designed for drawing other vehicles and not for the carriage of any load when operating independently would be insufficient to change the character of that unit from a "truck-tractor" to a "truck." However, from the description given, it seems clear that the towing vehicle in this instance is not simply a vehicle designed for pulling a trailer but rather a vehicle designed for the carriage of freight in addition to use as a towing vehicle. This being so, the definition of "truck-tractor" as used in subsection 5 of Section 304.170, is not applicable. This vehicle is designed for the carriage of freight when operated independently. Therefore, the combination of such a towing unit and a semi-trailer would constitute a "combination of vehicles" as such term is used in subsection 6 of Section 304.170. Such a combination could be operated at a length of sixty-five feet over state primary highways or on interstate routes plus a distance not to exceed five miles from any state primary or interstate highway, or any additional route designated for such use by the State Highway Commission.
Very truly yours,
                                  JOHN ASHCROFT Attorney General